
	
		I
		111th CONGRESS
		1st Session
		H. R. 2382
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Welch (for
			 himself, Mr. Shuster,
			 Mr. Barrow,
			 Mr. Carney,
			 Mr. Ellison,
			 Mr. Kagen,
			 Ms. Zoe Lofgren of California, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit unfair
		  practices in electronic payment system networks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Interchange Fees Act of
			 2009.
		2.Prohibition on
			 certain unfair credit and fund transfer practices
			(a)In
			 generalThe Truth in Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by adding at the end the following new
			 chapter:
				
					6Prohibition on
				unfair practices in electronic payment system networks
						
							Sec. 191. Definitions.
							Sec. 192. Additional charges on merchants and consumers for
				  premium payment cards prohibited.
							Sec. 193. Certain creditor or credit card network-imposed
				  restrictions on merchants prohibited.
							Sec. 194. Fair and transparent transactions.
							Sec. 195. Enforcement.
						
						191.DefinitionsFor purposes of this title, the following
				definitions shall apply:
							(1)Charge
				cardThe term charge card has
				the same meaning as in section 127(c)(4)(E).
							(2)Debit
				cardThe term debit
				card means any card or other device issued by a financial institution
				(as defined in section 903(8)) to a consumer for use in initiating electronic
				fund transfers (as defined in section 903(6)) from the account of the consumer
				at such financial institution for the purpose of transferring money between
				accounts or obtaining money, property, labor, or services.
							(3)Electronic
				payment system networkThe
				term electronic payment system network means a network that
				provides, through licensed members, processors, or agents—
								(A)for the issuance
				of payment cards (by credit card issuers in the case of a credit card, charge
				card issuers in the case of a charge card, or financial institutions (as
				defined in section 903(8)) in the case of debit cards) bearing any logo of the
				network;
								(B)the proprietary
				services and infrastructure that route information and data to facilitate
				transaction authorization, clearance, and settlement that merchants must access
				in order to accept payment cards bearing any logo of the network as payment for
				goods and services; and
								(C)for the screening and acceptance of
				merchants into the network in order to allow such merchants to accept payment
				cards bearing any logo of the network as payment for goods and services.
								(4)Licensed
				memberThe term licenced member, in connection
				with any electronic payment system network, includes—
								(A)any creditor or
				charge card issuer that is authorized to issue credit cards or charge cards
				bearing any logo of the network;
								(B)any financial institution (as defined in
				section 903(8)) that is authorized to issue debit cards to consumers who
				maintain accounts at such institution; and
								(C)any person,
				including any financial institution, on occasion referred to as an
				acquirer that is authorized—
									(i)to
				screen and accept merchants into any program under which any payment card
				bearing any logo of such network may be accepted by the merchant for payment
				for goods or services;
									(ii)to process
				transactions on behalf of any such merchant for payment; and
									(iii)to complete
				financial settlement of any such transaction on behalf of such merchant.
									(5)MerchantThe term merchant means any
				person in the business of selling or providing any good or service for
				consideration.
							(6)Payment
				cardThe term payment card means a credit card, a
				charge card, or a debit card.
							192.Additional
				charges on merchants and consumers for premium payment cards
				prohibited
							(a)In
				generalAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, require or permit any merchant to pay any interchange,
				processing, or other fee in connection with any payment card transaction
				initiated through a premium payment card in any amount in excess of the amount
				of any such interchange, processing, or other fee that would be imposed in
				connection with such payment card transactions if initiated through a
				nonpremium payment card.
							(b)Premium
				definitionFor purposes of
				subsection (a), the following definitions shall apply:
								(1)Premium payment
				cardThe term premium
				payment card means a payment card that provides rewards or other
				cardholder benefits or services for the use of the card other than those
				benefits offered to any customer within the electronic payment system
				network.
								(2)Nonpremium
				payment cardThe term nonpremium payment card
				means a payment card bearing any logo of an electronic payment system network
				that is not a premium payment card.
								193.Certain
				creditor or credit card network-imposed restrictions on merchants
				prohibited
							(a)Pricing display
				restrictionsWith respect to
				any credit card which may be used for extensions of credit through an
				electronic payment system network in connection with sales transactions in
				which the merchant is a person other than the card issuer, the electronic
				payment system network may not, directly or through any agent, processor, or
				licensed member of the network, by contract, or otherwise, restrict the
				merchant’s discretion as to how to display or advertise the merchant’s
				prices.
							(b)Honor all cards
				ruleAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, prohibit any merchant that otherwise accepts payment
				cards bearing any logo of the network from refusing to accept any particular
				type of card due to its cost, except that the seller may be prohibited from
				refusing to accept a payment card issued by a particular creditor or financial
				institution without respect to any cost differences.
							(c)Steering
				consumersAn electronic
				payment system network may not, directly or through any agent, processor, or
				licensed member of the network, by contract, or otherwise, inhibit the ability
				of any merchant to direct consumers to the merchant’s preferred form of
				payment.
							(d)Single entity
				ruleAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, by contract, or otherwise, require any merchant to
				accept payment cards at 1 or more business locations in order to be able to
				accept payment cards at another business location.
							(e)Chargebacks for
				transactions on certain POS terminals that exceed the allowable amount on such
				devicesAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, by contract, or otherwise, allow or require a chargeback
				to any merchant for any payment involving any payment and transfer initiated by
				the consumer at a point-of-sale terminal operated by the merchant on the basis
				that the amount of the transaction exceeded any preauthorized or predetermined
				amount for such terminal.
							(f)Merchants
				permitted To establish minimum or maximum amounts for payment by payment
				cardsAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, by contract, or otherwise, prohibit any merchant from
				setting any maximum amount or minimum amount for the use of a payment card
				bearing any logo of such network by a consumer to pay for a transaction with
				such merchant.
							(g)Restrictions on
				network routing prohibitedAn
				electronic payment system network may not, directly or through any agent,
				processor, or licensed member of the network, by contract, or otherwise,
				prohibit any merchant from directing the routing of payment card transactions
				for processing in the way chosen by the merchant.
							(h)Prohibition on
				any minimum requirement for number of transactionsAn
				electronic payment system network may not, directly or through any agent,
				processor, or licensed member of the network, by contract, or otherwise—
								(1)impose a requirement on any merchant to
				meet any minimum number of transactions, in any period, in which the consumers
				pay for such transactions using a payment card bearing any logo of such
				network; or
								(2)impose a fee on,
				or take any other action that is adverse to the interests of, a merchant for
				the failure of the merchant to meet any minimum number of such transactions in
				any period.
								194.Fair and
				transparent transactions
							(a)Disclosure of
				contract termsAn electronic
				payment system network, and any agent, processor, or licensed member of the
				network, may not establish or maintain, directly or indirectly by contract or
				through a licensing arrangement, any agreement with a merchant, unless the
				network, agent, processor, or licensed member has made available to the
				merchant all of the rules, terms, and conditions to which such merchant will be
				bound under such agreement, including the complete operating rules of the
				relevant payment system using payment cards bearing any logo of such network,
				without restrictions on the merchant’s use of any such information.
							(b)Review of rules,
				terms, and agreementsThe
				Federal Trade Commission shall—
								(1)prescribe regulations to—
									(A)ensure that all of
				the rules, terms, and conditions to which a merchant or consumer is subject
				under an agreement with an electronic payment system network, or any agent,
				processor, or licensed member of the network, directly or indirectly, by
				contract or through a licensing arrangement, are not unfair or deceptive to
				consumers and merchants and are not anticompetitive; and
									(B)prohibit any unfair
				or deceptive act or practice or anticompetitive act or practice that may
				otherwise be permitted under or result from any rule, term, or condition
				described in subparagraph (A); and
									(2)regularly review all of the rules, terms,
				and conditions described in paragraph (1)(A) established by each electronic
				payment system network, or any agent, processor, or licensed member of the
				network.
								(c)Interchange and
				other fees
								(1)Collection and
				dissemination of informationThe Board shall collect, publish, and
				disseminate to the public—
									(A)complete
				information on the interchange, processing and other fees charged by each
				electronic payment system network, or any agent, processor, or licensed member
				of the network, in connection with any aspect of transactions initiated by
				consumers using payment cards bearing any logo of such network, including fees
				imposed by the payment card issuer in connection with any such transaction;
				and
									(B)all of the rules, terms, and conditions to
				which a merchant or a consumer is subject under an agreement with an electronic
				payment system network, or any agent, processor, or licensed member of the
				network, directly or indirectly by contract or through a licensing arrangement
				for transactions indicated by consumers using payment cards bearing any logo of
				such network.
									(2)RegulationsFor purposes of this subsection, the Board
				may prescribe regulations and issue orders requiring any electronic payment
				system network, and any agent, processor, or licensed member of any such
				network, to submit any information, including rules, agreements, and contracts,
				that the Board determines to be necessary or appropriate for the Board to meet
				the requirements of paragraph (1).
								195.EnforcementSubsections (a), (b), and (h) of section 130
				shall be applied for purposes of this chapter by substituting the term
				an electronic payment system network, or any agent, processor, or
				licensed member of any such network for creditor each
				place such term appears in such
				subsections.
						.
			(b)Technical and
			 conforming amendments
				(1)Section 127(a) of the Truth in Lending Act
			 (U.S.C. 1637(a)) is amended by inserting after paragraph (8) the following new
			 paragraph:
					
						(9)In the case of any account under which a
				credit card issued in connection with the account bears the logo of any
				electronic payment system network, the amounts of any fees charged by the
				network, or any agent, processor, or licensed member of the network, in
				connection with any aspect of transactions initiated by the consumers using
				such credit card, including any interchange, processing, or other
				fees.
						.
				(2)Section 127(b) of
			 the Truth in Lending Act (U.S.C. 1637(b)) is amended by adding at the end the
			 following new paragraph:
					
						(13)In the case of any account under which a
				credit card issued in connection with the account bears the logo of any
				electronic payment system network, if any fee was charged by the network, or
				any agent, processor, or licensed member of the network, in connection with any
				aspect of a transaction which resulted in an extension of credit reported on
				such statement, the amount of such fee, including any interchange, processing,
				or other
				fee.
						.
				(3)Section
			 127(c)(1)(A) of the Truth in Lending Act (U.S.C. 1637(c)(1)(A)) is amended by
			 adding at the end the following new clause:
					
						(v)Interchange and
				other feesIn the case of an
				application or solicitation to open an account under which a credit card issued
				in connection with the account would bear the logo of any electronic payment
				system network, the amounts of any fees charged by the network, or any agent,
				processor, or licensed member of the network, in connection with any aspect of
				any transaction initiated by the consumer using such credit card, including any
				interchange, processing, or other
				fees.
						.
				(4)Section
			 127(c)(4)(A) of the Truth in Lending Act (U.S.C. 1637(c)(4)(A)) is amended by
			 adding at the end the following new clause:
					
						(iv)In the case of an application or
				solicitation to open an account under which a charge card issued in connection
				with the account would bear the logo of any electronic payment system network,
				the amounts of any fees charged by the network, or any agent, processor, or
				licensed member of the network, in connection with any aspect of transactions
				initiated by the consumer using such charge card, including any interchange,
				processing, or other
				fees.
						.
				(5)Section 130(a) of
			 the Truth in Lending Act (U.S.C. 1640(a)) is amended by striking chapter
			 4 or 5 and inserting chapter 4, 5, or 6.
				(6)Section 130(b) of
			 the Truth in Lending Act (U.S.C. 1640(b)) is amended by inserting or
			 6 after chapter 5.
				(7)Section 130(g) of the Truth in Lending Act
			 (U.S.C. 1640(g)) is amended by striking chapter 4 or 5 and
			 inserting chapter 4, 5, or 6.
				(8)Section 906(c) of
			 the Electronic Fund Transfer Act (U.S.C. 1693d(c)) is amended—
					(A)in paragraph (3),
			 by striking and after the semicolon at the end;
					(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)in the case of an account under which an
				electronic fund transfer may be initiated by the consumer by means of any card
				or other device issued by the financial institution which bears the logo of any
				electronic payment system network, if any fee was charged by the network, or
				any agent, processor, or licensed member of the network, in connection with any
				aspect of a transaction which resulted in an electronic fund transfer reported
				on such statement, the amount of such fee, including any interchange,
				processing, or other
				fee.
							.
					(c)Clerical
			 amendmentThe table of
			 chapters for the Truth in Lending Act is amended by inserting after the item
			 relating to chapter 5 the following new item:
				
					
						6. Prohibition on unfair practices in
				electronic payment system
				networks......................................................................................................191
					
					.
			
